Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 1 of 22
SIMO HOLDINGS
           Case v. UCLOUDLINK
                 1:18-cv-05427-JSR
                                               PLAINTIFF'S TRIAL EXHIBIT NO. 258
                                   Document 174-14 Filed 05/07/19 Page 2 of 22
CASE NO. 1:18-cv-5427 (JSR)
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 3 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 4 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 5 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 6 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 7 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 8 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 9 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 10 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 11 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 12 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 13 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 14 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 15 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 16 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 17 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 18 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 19 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 20 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 21 of 22
Case 1:18-cv-05427-JSR Document 174-14 Filed 05/07/19 Page 22 of 22
